Opinion issued September 9, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00428-CV
                            ———————————
                      IN RE AMANDA BONNER, Relator



             Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On May 29, 2014, relator, Amanda Bonner, filed a petition for writ of

mandamus.1     On August 25, 2014, relator filed a “Motion for Voluntary

Dismissal.” No opinion has issued. Accordingly, we grant the motion and dismiss

relator’s petition for writ of mandamus. Cf. TEX. R. APP. P. 42.1(a)(1). We

dismiss any other pending motions as moot.
1
      The underlying case is In the interest of M.E.M. and W.T.M., Jr., Children, cause
      number 2013-01375J, pending in the 314th District Court of Harris County, Texas,
      the Hon. John Phillips presiding.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2